Citation Nr: 1417970	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a generalized anxiety disorder and depressive disorder.

2.  Entitlement to service connection for a generalized anxiety disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1984 to May 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in Houston, Texas, which denied reopening of service connection for a generalized anxiety disorder and depressive disorder, finding that new and material evidence had not been received to show that a mental disorder was related to service.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  Further, additional evidence has been received by the Board from the Veteran, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2013).

Regarding the December 2013 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the Travel Board hearing, the Veterans Law Judge specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for a medical opinion/evidence that may establish that the Veteran was either incorrectly diagnosed with a personality disorder in service, or, in addition to the personality disorder, if the Veteran also had an undiagnosed anxiety disorder and/or depressive disorder in service.  The Veterans Law Judge queried the Veteran specifically regarding the need for a nexus medical opinion to support the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. 
§ 3.103; Bryant at 496-97.

The (reopened) issue of entitlement to service connection for a generalized anxiety disorder and depressive disorder not otherwise specified is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection for a generalized anxiety disorder and depressive disorder, finding that the evidence of record did not show that the disabilities were incurred in, caused by, or related to service.  The Veteran did not file a timely Notice of Disagreement (NOD) following the February 2005 rating decision and no new and material evidence was received during the one year appeal period.

2.  The new evidence received since the February 2005 rating decision relates to an unestablished fact of relationship to service that is necessary to substantiate the claim for service connection for a generalized anxiety disorder and depressive disorder.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for a generalized anxiety disorder and depressive became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  Evidence received since the February 2005 rating decision is new and material to reopen service connection for a generalized anxiety disorder and depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision, the Board reopens and remands the issue of service connection for a generalized anxiety disorder and depressive disorder not otherwise specified.  As such, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Reopening Service Connection for Psychiatric Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for a generalized anxiety disorder and depressive disorder not otherwise specified. 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In a February 2005 rating decision, the RO denied a claim of service connection for a generalized anxiety disorder and depressive disorder not otherwise specified.  The RO based the denial on a lack of evidence showing that the condition was incurred in, caused by, or related to service.  The Veteran did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the February 2005 rating decision denying service connection for a generalized anxiety disorder and depressive disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Service treatment (medical) records reflect that the Veteran was diagnosed with a personality disorder in service.  As personality disorder is not a disability for VA compensation purposes, 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013), the Veteran has not been service connected for the condition and he is not seeking service connection for a personality disorder at this time.  Symptoms exhibited by the Veteran in service, which were attributed to the personality disorder, included suicidal and homicidal ideation, difficulty adapting to ship life, discouragement, anxiety, frustration, stress, avoidant and passive aggressive features, mildly dysphoric and anxious mood, slightly blunted affect, and poor insight.

At the December 2013 Travel Board hearing, the Veteran testified that his in-service mental symptomatology included anxiety with anxiety attacks, stress, frustration, and depression.  He believed that he began seeing a psychiatrist or psychologist on or about 1990 for mental health symptoms including anxiety and depression, and reported that he had continued receiving treatment for these symptoms to date.

In a letter dated December 2013, the Veteran's therapist explained that he has never diagnosed the Veteran with a personality disorder, and that treatment of the Veteran has related to an anxiety disorder and major depressive disorder.  The therapist explained that, while he had not diagnosed the Veteran with a personality disorder, he understood why an in-service mental health professional would have diagnosed him as such, as the symptoms observed in service could be displayed by someone with a true personality disorder.  The therapist opined that the Veteran's in-service mental health symptomatology arose from his currently diagnosed anxiety and depressive disorders.

As the therapist's letter represents evidence not previously submitted to agency decision makers, when considered in the context of the Veteran's testimony as to his continuous symptoms of anxiety and depression, the evidence relates to an unestablished fact of relationship of current psychiatric disorder to service that is necessary to substantiate the claim; specifically, that the Veteran's currently diagnosed anxiety and depressive disorders may have been related to service.  The Board finds that the additional evidence is new and material to reopen service connection for a generalized anxiety disorder and depressive disorder.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for a generalized anxiety disorder and depressive disorder is granted.


REMAND

In July 2011, the Veteran requested that service connection for a generalized anxiety disorder and depressive disorder be reopened, and in a September 2011 rating decision the RO denied reopening the claim.  In a February 2012 statement of the case (SOC), a Decision Review Officer (DRO) continued the denial of reopening the claim on appeal and did not address the claim on the merits.  While the DRO did discuss the Veteran's in-service mental health history, this was merely to demonstrate that the evidence received was not new and material.  It was not a reopening and adjudication on the merits.  Further, the DRO did not have the subsequent information found in the December 2013 letter from the Veteran's therapist when issuing the February 2012 SOC. 

In light of the Board's findings, as discussed above, that new and material evidence has been received to reopen service connection for a generalized anxiety disorder and depressive disorder not otherwise specified, and because the RO/DRO did not have access to relevant evidence from the Veteran's therapist, the Veteran would be prejudiced in this case without a readjudication of the claim on the merits of direct service connection.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that, where the Board addresses a question not addressed by the agency of original jurisdiction, the Board must consider whether prejudice occurred).

Further, even if the Veteran were not prejudiced by having the Board rule on the merits, the Board finds that there is insufficient evidence to render a decision at this time and additional development is necessary.  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  Here, the Board finds it would be helpful to obtain an opinion as to whether the Veteran was either incorrectly diagnosed with a personality disorder in service, or, if in addition to the personality disorder, the Veteran also had an undiagnosed anxiety and/or depressive disorder in service. 

Accordingly, the issue of service connection for a generalized anxiety disorder and depressive disorder is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to obtain an opinion on whether the Veteran had an anxiety and/or depressive disorder in service.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 


The examiner should advance opinions as to:

A) whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's in-service diagnosis of a personality disorder was incorrect, and if so, identify the correct mental disorder(s) that should have been diagnosed;

B) if the Veteran was properly diagnosed with a personality disorder in service, whether the Veteran had any other mental disorders in service which were not diagnosed, to include anxiety and depressive disorders; and

C) whether it is as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed mental disorder, to include anxiety and depressive disorders, had its onset during active service; pre-existed and was aggravated (worsened beyond normal progression) during active service; or otherwise originated during active service.

2.  Then adjudicate on the merits the Veteran's claim for service connection for a generalized anxiety disorder and depressive disorder.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


